Citation Nr: 0927077	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1951 to 
August 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for bilateral hearing loss.  

In the Veteran's substantive appeal to the Board received in 
December 2006, he requested a hearing before the Board, 
however he withdrew his hearing request in a timely manner 
later in December 2006.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current bilateral hearing loss and 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for bilateral hearing 
loss has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that his field artillery job during 
service contributed to his current hearing loss and that his 
hearing has been diminished since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran currently has bilateral hearing loss.  
Uninterpreted audiograms dated from 1970 to 1976 are of 
record.  Likewise, a private January 1981 hearing 
conservation form notes that the Veteran had diminished 
hearing.  VA treatment records dated in June 2005 note that 
the Veteran was given an assessment of hearing loss.  
Likewise, February 2006 and February 2007 VA examination 
reports note a diagnosis of sensorineural hearing loss.  

As noted above, the Veteran's STRs are unavailable.  However, 
the Veteran's personnel records reflect that the Veteran 
served with Battery C, 37th Field Artillery Battalion and was 
awarded the Korean Service Medal.  The Veteran is competent 
to state whether he was exposed to loud noises and a 
continuity of observable symptomatology, including diminished 
hearing ability, since service.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  Further, the Board finds the 
Veteran's statements to be credible.  Therefore, his exposure 
to acoustic trauma in service and a continuity of diminished 
hearing since service is conceded.  

As the record shows a present hearing loss disability and 
exposure to acoustic trauma in service, the determinative 
issue is whether these are related.  

A VA examination was conducted in February 2006.  The 
examiner noted that the Veteran reported being exposed to 
noise from heavy artillery during service, and that following 
service the Veteran worked as a bus driver, truck driver, and 
heavy equipment operator, but with limited reported hazardous 
noise exposure.  Following audiological testing, the examiner 
opined that the Veteran's hearing loss is most likely not 
military-related.  However, the Board finds that this 
examination report is speculative because the examiner did 
not provide any rationale for his opinion, and thus it does 
not provide the required degree of medical certainty.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, this 
opinion carries no evidentiary weight because it is "... 
unsupported and unexplained..." Bloom, 12 Vet. App. at 187.  

A VA examination was conducted in February 2007.  It was 
noted that the Veteran's claim file was reviewed, but that 
his STRs were not available, and that the Veteran's previous 
claims for service connection for hearing loss were denied.  
It was noted that the Veteran's occupational hearing test 
results from 1970 to 1985 indicate that from 1970 the Veteran 
had bilateral mild to moderately severe high frequency 
hearing loss and that by 1985 he had moderate to severe high 
frequency hearing loss.  The examiner noted that the 
Veteran's STRs indicate no evidence to support his claim that 
hearing loss incurred during service.  Following audiological 
testing, the examiner opined that the Veteran's occupational 
hearing test record from 1970 indicates hearing loss at that 
time, however it is not possible to determine whether that 
loss is the result of military noise exposure from 1951 to 
1952 without resorting to speculation.  

The Board finds it significant that, notwithstanding the 
examiner's statement to the contrary, the Veteran has not 
previously been denied service connection for hearing loss, 
and, more critically, that the examiner's conclusions are 
based on an obvious and critical incorrect factual basis.  
The examiner initially pointed out that the Veteran's STRs 
were not available, however he then noted that the STRs do 
not show that the Veteran's hearing loss incurred during 
service.  A medical opinion based on an inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, this opinion, like the prior 
opinion, carries no evidentiary weight.  

The Veteran contends that he has was exposed to acoustic 
trauma during service, and that he has suffered hearing loss 
from service to the present.  The Board finds this testimony 
to be credible and competent.  See Charles, supra.  There is 
no competent medical evidence of record that indicates that 
the Veteran's current bilateral hearing loss is not related 
to acoustic trauma during service.  In order to deny the 
claim, the preponderance of the evidence must be against it.  
As VA has had two chances to examine the Veteran and has 
failed to produce any competent and credible evidence against 
the claim, service connection for bilateral hearing loss is 
warranted.  







ORDER

Entitlement to service connection for a bilateral hearing 
loss is granted.




___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


